Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.227 Filed 03/31/21 Page 1 of 16




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 ANTHONY GLENN ALEXANDER,                     2:20-CV-11841-TGB-RSW


                  Plaintiff,


       vs.                                      ORDER GRANTING
                                               MOTION TO DISMISS

 CHRISTIE PALMER, ET AL.,


                  Defendants.

      Anthony Glenn Alexander alleges Defendants violated his rights,
specifically by obtaining a warrant for his arrest with documents he

claims contained forged signatures. ECF No. 1. Defendants filed a Motion
to Dismiss. ECF No. 7. For the reasons that follow, Defendants’ motion
is GRANTED and the case is DISMISSED WITH PREJUDICE.

                           I.    BACKGROUND
      In October 1998, Officer Christie Palmer of the Michigan State
Police (“MSP”) entered a warrant for Plaintiff’s arrest into the Law

Enforcement Information Network. Plaintiff claims that the judge’s
signature on the warrant was a forgery. ¶¶ 11-12, ECF No. 1, PageID.3.
      In May 2000, Plaintiff was arrested at his home in Minnesota by a

state fugitive task force on the authority of the outstanding Michigan
                                     1
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.228 Filed 03/31/21 Page 2 of 16




warrant. The arresting sheriff’s department sent a message to the
Jackson County court that had issued the warrant indicating that

Plaintiff was in their custody, and he was released on bond. Id. at ¶¶ 12-
14, PageID.4.
        Although the circumstances are not clear from the Complaint, it

appears that Plaintiff was re-detained in Minnesota and subsequently
transferred to Jackson County Jail in January 2001. He was arraigned
on two felony counts of illegal sale and use of a financial transaction

device. A count charging false pretenses was later added. He was found
guilty on all counts after a jury trial in April 2001 and sentenced to serve
nine to twenty years in May 2001. Id. at ¶¶ 17-23, PageID.4-5.

        In 2003, then an inmate at Huron Valley Men’s Facility, Mr.
Alexander unsuccessfully appealed his conviction. Ex. A, ECF No. 7-2;
see also People v. Alexander, No. 234744, 2003 WL 22113957, at *1 (Mich.

Ct. App. Sept. 11, 2003). He was subsequently denied leave to appeal to
the Michigan Supreme Court. ECF No. 7, PageID.37; see also People v.
Alexander, 679 N.W.2d 73 (Mich. 2004). In 2003, he also filed a habeas

petition challenging his extradition from Minnesota to Michigan, which
was dismissed by the federal district court. ECF No. 5, Alexander v.
Romanowski, No. 4:03-cv-40068 (J. Gadola). Neither his appeal nor his

habeas petition mentioned forgery as a ground of error, as he does in this
case.


                                     2
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.229 Filed 03/31/21 Page 3 of 16




      In 2004, Plaintiff filed a § 1983 civil rights action against multiple
defendants including Defendant Officer Palmer. In this lawsuit, Mr.

Alexander for the first time alleged forgery in the documents related to
his extradition and his arrest, including the complaint and warrant. Ex.
B, ECF No. 7-3; see also Compl., ECF No. 3, Alexander v. Jackson County

et al., No. 2:04-cv-73332 (J. Cohn). It was screened and dismissed for
failure to state a claim. Ex. C, ECF No. 7-4; see also Op. and Order, ECF
No. 5, No. 2:04-cv-73332. He then filed a second habeas petition under §

2241. Ex. E, ECF No. 7-6; see also ECF No. 1, Alexander v. Davis, No.
2:05-cv-70732 (J. Cleland). This petition was eventually denied by the
Sixth Circuit as not meeting the requirements for a successive petition.

Ex. F, ECF No. 7-7; see also ECF No. 8, No. 2:05-cv-70732. Mr. Alexander
was released from prison in 2009. ¶ 18, 21-24, ECF No. 1, PageID.5.
      In August 2019, Mr. Alexander retained an expert to examine the

documents in question. In a written affidavit, Plaintiff’s expert concluded
that based on his examination of the documents, he noted unusually
exact similarities between the signature of the judge and the hand-

written date on the complaint, and those same writings on the warrant1
from October 1998. Specifically, the expert affidavit states that the
judge’s signature and date on the complaint is a “cut and paste copy” of

the signature and date on the warrant, and that the judge “did not sign


1Both the complaint and warrant are found in the record at ECF No. 7-
3, PageID.95-96.
                                 3
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.230 Filed 03/31/21 Page 4 of 16




[the complaint] and he may not have signed [the warrant.]” Fenoff Aff.,
ECF No. 1, PageID.13-15. Although the expert affidavit does not use the

term “forgery,” Plaintiff claims in his Complaint that the expert report is
evidence that the signatures are “cut and paste forgeries.” ¶¶ 25-28, ECF
No. 1, PageID.6.

      Plaintiff filed his Complaint on July 8, 2020, alleging various
violations of his constitutional rights due to the alleged forgery in the
warrant and complaint that led to his arrest. Defendants filed a Motion

to Dismiss instead of an Answer. The Court held a hearing on the motion
on March 24, 2021, and the issues are now fully briefed and ripe for
review.

                      II.   STANDARD OF REVIEW
      Defendants’ motion is brought under Rule 12(b)(6) of the Federal
Rules of Civil Procedure and argues that Plaintiff fails to state a claim

that can be recognized under the law.
      Rule 12(b)(6) permits dismissal of a lawsuit or claim where the
defendant establishes the plaintiff’s “failure to state a claim upon which

relief can be granted.” Jones v. City of Cincinnati, 521 F.3d 555, 562 (6th
Cir. 2008). Consideration of a Rule 12(b)(6) motion is confined to the
pleadings (the documents submitted to the court by the plaintiff as a part

of the complaint or as referenced in the complaint). Id. In evaluating the
motion, courts “must construe the complaint in the light most favorable
to the plaintiff, accept all well-pled factual allegations as true and
                                     4
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.231 Filed 03/31/21 Page 5 of 16




determine whether the plaintiff undoubtedly can prove no set of facts
consistent with their allegations that would entitle them to relief.”

League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th
Cir. 2007) (citing Kottmyer v. Maas, 436 F.3d 684, 688 (6th Cir. 2006)).
      Though this standard is liberal, it requires a plaintiff to provide

“more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action” in support of her requests for relief and
argument that the case should move forward. Albrecht v. Treon, 617 F.3d

890, 893 (6th Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
554, 555 (2007)). Under Ashcroft v. Iqbal, the plaintiff must also plead
“factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” 556 U.S. 662, 678
(2009) (citation omitted). A plaintiff falls short if she pleads facts “merely
consistent with a defendant’s liability” or if the alleged facts do not

“permit the court to infer more than the mere possibility of misconduct.”
Albrecht, 617 F.3d at 893 (quoting Iqbal, 556 U.S. at 678-79).
      Put differently, the Court can allow the case to move forward at this

stage only if the plaintiff alleges enough facts to indicate more than a
“mere possibility” that the harm occurred.
                               III. ANALYSIS

   A. Claims against Christie Palmer
      The Court will first consider any claims against the officer
defendant Christie Palmer. Counts I and II of the Complaint bring claims
                                      5
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.232 Filed 03/31/21 Page 6 of 16




under 42 U.S.C. § 1983 for violations of Mr. Alexander’s constitutional
rights, as well as a state law claim for intentional infliction of emotional

distress. ECF No. 1, PageID.6-9.
      i.    Res judicata bars Plaintiff’s claims
      Defendants argue that any claims against Defendant Palmer

should be dismissed on res judicata grounds. Under this legal doctrine,
which is Latin for “a thing adjudicated,” a plaintiff cannot bring a second
lawsuit against the same party or parties, about the same set of events,

and raise any claims that were raised or could have been raised in the
first lawsuit. Res judicata, BLACK'S LAW DICTIONARY (11th ed. 2019). If a
court has already heard a claim or had the chance to hear a claim once,

it is generally not permitted to hear it again.
      The elements necessary to find res judicata are:
      (1) a final decision on the merits by a court of competent
      jurisdiction;
      (2) a subsequent action between the same parties or their
      “privies”;
      (3) an issue in the subsequent action which was litigated or
      which should have been litigated in the prior action; and
      (4) an identity of the causes of action.
Bittinger v. Tecumseh Prod. Co., 123 F.3d 877, 880 (6th Cir. 1997).
      In comparing this case with Plaintiff’s 2004 civil lawsuit, Alexander
v. Jackson County et al., No. 2:04-cv-73332 (J. Cohn), all four of these

elements are present. First, Plaintiff’s claims were dismissed under 28
U.S.C. § 1915(e)(2)(B) for failing to state a claim on which relief may be

                                     6
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.233 Filed 03/31/21 Page 7 of 16




granted. This is considered a final decision on the merits by a court of
competent jurisdiction. Taylor v. Reynolds, 22 F. App'x 537, 539 (6th Cir.

2001). Second, this is a subsequent action between the same parties—
Mr. Alexander as the Plaintiff, and Christie Palmer as the Defendant. As
to the fourth element, an “identity of the causes of action” means that the

two cases arise out of the same set of events or facts. Here, both cases
concern the same events, the arrest and extradition that happened
between 2000 and 2001.

      The Court will more closely examine the third element, that the
issue Mr. Alexander seeks to raise in this case was litigated (or should
have been litigated) in the previous action. In this case, Plaintiff says he

is challenging the “arrest warrant and complaint, and his subsequent
detention under those charging documents.” ECF No. 11, PageID.198.
Specifically, he alleges based on his expert’s affidavit that “the signatures

of the Judge and the date on the criminal complaint and Forged Warrant
from October 1998 were ‘cut and paste’ forgeries.” Compl. at ¶ 27, ECF
No. 1, PageID.6. In the 2004 case, he made broader claims that alleged

forgery in a larger set of documents, but his statements did include the
warrant and complaint. Specifically, he says in Paragraph 9 of the 2004
complaint: “Now look at the signatures of Judge Charles J. Falahee, and

the dates, 10/16/98 on the complaint and warrant inside exhibit-B. It is
clear that these are copies of copies, forgeries.” Ex. B, ECF No. 7-3,
PageID.78; see also ECF No. 3, No. 2:04-cv-73332, PageID.17. In both
                                     7
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.234 Filed 03/31/21 Page 8 of 16




cases, therefore, Mr. Alexander made the same claim about forged
signatures on the same set of documents.

        Additionally, both the 2004 case and the present case were brought
under 42 U.S.C. § 1983. The complaint in the first case broadly referred
to “constitutional rights, federal law, due process of law, equal protection

of the law, deprivation of rights under color of law, conspiracy against
civil rights” and more. Ex. B, ECF No. 7-3, PageID.80; see also ¶ 16, ECF
No. 3, No. 2:04-cv-73332, PageID.19. Given that the court’s order in 2004

found that the complaint failed to state any claim, the Court must
reasonably conclude that        Judge Cohn      considered all potential
constitutional claims pertaining to the allegations of forgery, and found

none.
        In short, Mr. Alexander previously filed a § 1983 action alleging
violations of his constitutional rights due to a forgery of these two

documents. He brings the same claim today, and the doctrine of res
judicata prevents this Court from reevaluating a question that was
already considered by a court and dismissed on the merits. Even if his

2004 lawsuit is interpreted as bringing slightly different claims than the
claims in this lawsuit, he could have brought the claims in this lawsuit
then.2 The res judicata bar applies either way.

2The fact that Plaintiff lacked an expert’s affidavit attesting to “cut and
paste” signatures when he brought his case before Judge Cohn is
immaterial because the allegation was clearly articulated in the prior
complaint.
                                    8
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.235 Filed 03/31/21 Page 9 of 16




      ii.   Plaintiff’s claims would also be time-barred
      Even if res judicata does not apply, Defendants argue that

Plaintiff’s claims are being brought too late. Plaintiff concedes that the
relevant statute of limitations for these claims is Michigan’s three-year
statute of limitations for personal injury actions—therefore, there is a

three-year window for bringing these claims from the moment they
accrue, or from the moment the claim becomes valid. ECF No. 10,
PageID.180. But he argues that he could not have brought this claim in

a timely manner and that his statute of limitations should be tolled, or
paused, due to the Defendants’ allegedly fraudulent actions.
      In cases where some kind of fraud delays a plaintiff from knowing

they have a legal claim, the Sixth Circuit requires that the court “look to
the event that should have alerted the typical lay person to protect his or
her rights” to determine when the claim accrued and the relevant statute

of limitations began to run. Trzebuckowski v. City of Cleveland, 319 F.3d
853, 856 (6th Cir. 2003). To toll, or pause, a statute of limitations because
of fraud, the plaintiff also has to show “(1) wrongful concealment of their

actions by the defendants; (2) failure of the plaintiff to discover the
operative facts that are the basis of his cause of action within the
limitations period; and (3) plaintiff's due diligence until discovery of the

facts.” Evans v. Pearson Enterprises, Inc., 434 F.3d 839, 851 (6th Cir.
2006) (quoting Dayco Corp. v. Goodyear Tire & Rubber Co., 523 F.2d 389,
394 (6th Cir. 1975)).
                                     9
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.236 Filed 03/31/21 Page 10 of 16




      Here, if the warrant and complaint were fraudulently obtained in
 1998, Mr. Alexander’s statute of limitations technically would have

 started running then, when those documents were first created. But of
 course, at that time there is no reason to believe that Plaintiff could have
 known of the alleged forgery. His statute of limitations clock would not

 start until some event that “should have alerted [him] . . . to protect [his]
 rights.” While the Court cannot discern on this record precisely when
 Plaintiff was alerted by such an event, there can be no doubt that Mr.

 Alexander was aware of the grounds for his potential claim of forgery at
 least as early as 2004: he raised it in his lawsuit in front of Judge Cohn.
 At the very latest, therefore, his three-year window for bringing this

 claim expired in 2007.
      At oral argument, Plaintiff stressed that he was not represented by
 counsel in 2004, that he was bringing the claim from a different position

 then because he was incarcerated, and that therefore the Court should
 disregard that lawsuit in determining when he truly became “aware” of
 the possible claim he had and the need to protect his rights. But Mr.

 Alexander’s language in his 2004 complaint quite clearly articulates his
 legal claim regarding the forgery. Though the 2004 complaint focused
 more on the extradition documents, it plainly set forth specific facts about

 forgeries across the legal documents connected to his case—including in
 the warrant and complaint. There is no doubt that Mr. Alexander was
 aware of this claim at the time he filed the 2004 complaint. Because the
                                      10
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.237 Filed 03/31/21 Page 11 of 16




 statute of limitations began to run in 2004, the legal window of time in
 which to bring this claim closed in 2007.

      iii. The “fraud on the court” exception does not apply
      Plaintiff lastly argues that, despite the fact that res judicata and
 the expiration of the statute of limitations may bar the claims in this

 lawsuit, the Court should not apply either because there has been a
 “fraud on the court.” To show that a previous judgment involved “fraud
 on the court” such that it should be overturned, a plaintiff must show

 that there was “(1) conduct, (2) on the part of an officer of the court, (3)
 directed to the ‘judicial machinery’ itself, (4) that was intentionally false
 or undertaken with either willful blindness to, or reckless disregard for,

 the truth; (5) that was either in the nature of a positive averment or a
 concealment under circumstances that gave rise to duty to disclose; and
 (6) that deceived the court.” Followell v. Mills, 317 F. App'x 501, 506 (6th

 Cir. 2009) (citing Demjanjuk v. Petrovsky, 10 F.3d 338, 348 (6th
 Cir.1993)). There is no statute of limitations on a claim if there is a
 finding of fraud on the court in the original proceeding.

      However, the only examples of “fraud” Plaintiff points to are the
 allegedly “cut and paste forgeries” contained in the original complaint
 and warrant from 1998. But those allegedly fraudulent documents would

 have misled the Jackson County court, not this court when Judge Cohn
 heard Mr. Alexander’s § 1983 action. Judge Cohn knew from the face of
 the complaint that Plaintiff was alleging they were forgeries—he was not
                                      11
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.238 Filed 03/31/21 Page 12 of 16




 the victim of any fraud on the court. And he considered Plaintiff’s forgery
 allegations and decided on the merits that the complaint was insufficient

 to allow that claim to move forward. Mr. Alexander does not allege any
 other “fraud on the court” during the proceedings before Judge Cohn in
 his original § 1983 action, or that any party or attorney conducted

 themselves in a way that was intentionally false or intended to mislead
 the court.
      Plaintiff argued strongly at the hearing that the alleged forgery

 essentially amounts to a “taint” on all of his legal proceedings, including
 before Judge Cohn and before this Court, such that the “fraud on the
 court” continues to this day. He also indicated his belief that the “forgery”

 came about because the complaint and warrant were never presented to
 or authorized by a judge at all. Therefore, he argues, at the very least the
 Court should allow the claim to move forward so that he can conduct

 discovery to determine the extent and nature of the fraud at issue.
      But the problem with this argument is that, to survive a motion to
 dismiss, a Plaintiff must allege enough facts to indicate to the Court that

 there is more than a “mere possibility” the harm occurred, even if that
 harm is a fraudulent “taint.” The only evidence Plaintiff has to support
 his allegation of a forgery is his expert affidavit. But the affidavit does

 not establish or even opine that there was actually a false, forged
 signature or that a judge did not authorize the proceedings—it only
 indicates that one or both of the signatures were “copies.” Whether a
                                      12
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.239 Filed 03/31/21 Page 13 of 16




 judge did or did not approve the warrant and complaint is in some ways
 a separate inquiry, and Plaintiff alleges no facts in his Complaint that

 support such a version of events beyond the mere suggestion of a
 possibility.
       Put differently, it would be highly irregular for a warrant to be

 fabricated out of whole cloth and never presented to a judge for
 authorization.3 The use of copies or electronic signatures on such
 documents is a routine practice and does not on its own signal a strong

 possibility of a constitutional violation. Even this Court signs its orders
 electronically. It would be a fraudulent act, and likely would demonstrate
 fraud on the court, if the original warrant had never been approved by a

 judge. But Plaintiff cannot allege any facts to show this happened.4

 3 This is particularly true if the officer in question had probable cause for
 the warrant, and Plaintiff has never alleged that he was held without
 probable cause.
 4 In a letter to the Court, Mr. Alexander directs the Court’s attention to

 two sets of documents from his 2004 case that he believes to be evidence
 of a forgery or other fraudulent conduct. ECF No. 17. While these
 arguments are not part of the Complaint in this case and had no bearing
 on the Court’s decision, the referenced documents are part of the record,
 and the Court will briefly respond to Mr. Alexander in hopes of clarifying
 his concerns.

 The first documents (ECF No. 17, PageID.223-24, see also ECF No. 7-3,
 PageID.77) indicate that although “Sgt. Kathy Boyer” is listed as the
 complaining witness on the complaint, MSP told Mr. Alexander in 2001
 that “Kathy Boyer was not involved in your arrest or transfer from
 Minnesota” and that the arresting officer was Christie Palmer. He sees
 this as evidence of some fraudulent conduct. However, it is not at all
                                  13
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.240 Filed 03/31/21 Page 14 of 16




 Plaintiff urges the Court to allow discovery so that he can verify this
 belief, but the Court must follow the pleading standards at the motion to

 dismiss stage, which do not allow a claim that is so thinly supported to
 stand. His claims against Officer Palmer are therefore dismissed.
    B. Claims against the Michigan State Police

      Next, the Court will consider Plaintiff’s claims against MSP. Count
 III of the Complaint brings claims under 42 U.S.C. § 1983 against MSP
 for violations of his constitutional rights. ECF No. 1, PageID.9-10.

      A state enjoys immunity from suit—meaning it cannot be sued—
 under the Eleventh Amendment, and that immunity extends to state
 departments and agencies such as MSP. Akella v. Michigan Dep't of State

 Police, 67 F. Supp. 2d 716, 722 (E.D. Mich. 1999). There are only three


 unusual for one officer to witness an initial complaint, and a different
 officer to take over at the arrest stage, and the record makes clear that is
 what happened here. It was technically correct for MSP to tell Mr.
 Alexander that Kathy Boyer was not involved in his arrest or transfer—
 she was only involved in the complaint.

 The second documents (ECF No. 17, PageID.225-26, see also ECF No. 7-
 3, PageID.76) indicate that although the prosecutor on the complaint is
 listed as “Kathleen Rezmierski,” when he inquired about her in 2004 the
 State Bar of Michigan told Mr. Alexander there was no “Kathleen
 Rezmierski” in its records. Mr. Alexander was left with the impression
 that “Kathleen Rezmierski” did not exist. But the State Bar Directory
 does list a “Mary Hanna-Rezmierski” (P51926), whose email is listed as
 krezmier@co.jackson.mi.us and whose address is listed as the Jackson
 County Prosecutor’s Office. It seems evident to the Court that this is the
 same person, and that “Kathleen Rezmierski” was in fact a properly
 barred attorney who signed the complaint in this case.
                                    14
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.241 Filed 03/31/21 Page 15 of 16




 ways to get around this prohibition against suing the state: “(a) when the
 State has consented to suit; (b) when the exception first set forth in Ex

 parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908), applies; and
 (c) when Congress has properly abrogated a State's immunity.” S & M
 Brands, Inc. v. Cooper, 527 F.3d 500, 507 (6th Cir. 2008).

      Here, Plaintiff has not alleged any facts that would support a
 finding, or even an argument, that any of the exceptions to the Eleventh
 Amendment immunity apply here. In fact, Plaintiff acknowledges that

 MSP has sovereign immunity. Resp., ECF No. 10, PageID.2020. Plaintiff
 contends that through discovery he may be able to show a pattern and
 practice of using these “cut and paste” forgeries within MSP and that it

 would be premature for the Court to grant a motion to dismiss at this
 time. But there is no “pattern and practice” exception to sovereign
 immunity. Therefore, because MSP is immune to suit and no exceptions

 apply, claims against MSP must be dismissed.
                              CONCLUSION
      The Court acknowledges that Mr. Alexander has had concerns

 about the issues raised in this lawsuit for close to two decades. He has
 brought several cases, including four in this court. His attorney has done
 his best to thoroughly investigate this matter and ensure that Mr.

 Alexander could once again have his day in court. The duty of the court
 is to look at all the facts alleged, apply the law, and determine if the case
 can move forward. Having thoroughly reviewed all the information
                                      15
Case 2:20-cv-11841-TGB-RSW ECF No. 18, PageID.242 Filed 03/31/21 Page 16 of 16




 presented, as well as Mr. Alexander’s previous cases, the Court concludes
 it cannot—Plaintiff’s claims against Defendant Palmer are barred

 because he brought them once before, and his claims against MSP are
 barred because MSP cannot be sued.
      For all the reasons set out in detail above, Defendant’s Motion to

 Dismiss (ECF No. 7) is GRANTED, and this matter is DISMISSED
 WITH PREJUDCE.


      SO ORDERED, this 31st day of March, 2021.


                                    BY THE COURT:




                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                     16
